Exhibit 10.15

FBR CAPITAL MARKETS CORPORATION

Incentive Stock Option Agreement

THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”), dated as of the __ day
of _______, 2006, between FBR CAPITAL MARKETS CORPORATION, a Virginia
corporation (the “U”), and ___________________ (the “Participant”), is made
pursuant and subject to the provisions of the Company’s 2006 Long-Term Incentive
Plan (the “U”), a copy of which has been made available to the Participant. All
terms used herein that are defined in the Plan have the meaning given them in
the Plan.

1. Grant of Option. Pursuant to the Plan, the Company, on _______, 2006 (the
“Date of Grant”), granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, the right and Option to purchase from the Company all or any part of
an aggregate of ___________ Shares at the option price of $____ per Share (the
“Option Price”). This Option is intended to be an “incentive stock option” under
Section 422 of the Code. This Option will be exercisable as hereinafter
provided.

2. Terms and Conditions. This Option is subject to the following terms and
conditions:

(a) Expiration Date. This Option shall expire at 11:59 p.m. on the day preceding
the tenth anniversary of the Date of Grant (the “Expiration Date”).

(b) Exercise of Option. This Option shall be fully exercisable (“Vested”):
(i) on and after the third anniversary of the Date of Grant and upon the
attainment of the performance goals established by the Committee and set forth
on Schedule A hereto (the “Performance Goals”) or (ii) upon a Change in Control
that occurs on or before the third anniversary of the Date of Grant. Once this
Option becomes exercisable in accordance with clause (i) or clause (ii) of the
preceding sentence, this Option shall continue to be exercisable until the
earlier of the termination of the Participant’s rights hereunder pursuant to
Paragraphs 3, 4 or 5 or until the Expiration Date. A partial exercise of this
Option shall not affect the Participant’s right to exercise this Option with
respect to the remaining Shares purchasable under this Option, subject to the
terms and conditions of the Plan and this Agreement.

(c) Method of Exercise and Payment for Shares. This Option shall be exercised in
accordance with the Plan by written notice delivered to the attention of the
Company’s Chief Financial Officer at the Company’s principal executive office.
The exercise date shall be (i) in the case of notice by mail, the date of
postmark, or (ii) if delivered in person, the date of delivery. Such notice
shall be accompanied by payment of the Option Price in full, in cash or cash
equivalent acceptable to the Committee, or by the surrender of Shares that have
been held by the Participant for at least six months with an aggregate Fair
Market Value (determined as of the preceding business day) which, together with
any cash or cash equivalent paid by the Participant, is not less than the
product of Option Price and the number of Shares for which the Option is being
exercised.



--------------------------------------------------------------------------------

(d) Nontransferability. This Option is nontransferable except that the
Participant may transfer this Option by will or by the laws of descent and
distribution.

3. Exercise in the Event of Death or Disability. Paragraph 2 of this Agreement
to the contrary notwithstanding, if Participant dies before the expiration of
Participant’s rights under this Option or if Participant’s employment with the
Company and its Subsidiaries and Affiliates terminates before the expiration of
Participant’s rights under this Option on account of disability, this Option
shall be immediately Vested and exercisable, in whole or in part, and remain
exercisable until the earlier of the first anniversary of Participant’s death or
termination on account of disability, as applicable or the Expiration Date. For
purposes of this Agreement, “disability” means permanent and total disability as
determined by the Committee, in its sole discretion.

4. Exercise After Retirement. Paragraph 2 of this Agreement to the contrary
notwithstanding, if Participant’s employment with the Company and its
Subsidiaries and Affiliates terminates on account of retirement before the
expiration of Participant’s rights under this Option, then (i) if this Option
previously Vested it shall remain exercisable, in whole or in part, until the
earlier of the third anniversary of Participant’s retirement and the Expiration
Date and (ii) if this Option was not Vested on the date of retirement it shall
become exercisable if the Option becomes Vested in accordance with Paragraph 2
before the third anniversary of Participant’s retirement, in which case this
Option may be exercised, in whole or in part, until the earlier of the third
anniversary of Participant’s retirement or the Expiration Date. This paragraph
shall apply only if Participant enters into a non-compete, non-solicitation and
confidentiality agreement in a form approved by the Committee. For purposes of
this Agreement, “retirement” means retirement from employment with the Company,
a Subsidiary or an Affiliate of the Company as determined by the Committee, in
its sole discretion.

5. Termination for Cause. Paragraph 2 of this Agreement to the contrary
notwithstanding, upon a Participant’s termination for cause, all Options
outstanding as of the date of termination, whether Vested or not Vested, shall
be immediately canceled. For purposes of this Agreement, “Cause” means
(1) conviction of the Participant for any crime (or upon entering a plea of
guilty or nolo contendre to a charge of any crime) constituting a felony,
(2) dishonesty in the course of fulfilling a Participant’s employment duties or
(3) willful and deliberate failure on the part of a Participant to perform his
employment duties in any material respect. Notwithstanding the foregoing, if the
Participant is a party to an employment agreement with the Company or any
Subsidiary or Affiliate of the Company that contains a definition of “cause,”
such definition shall apply to the Participant for purposes of this Agreement.

6. Exercise After Other Termination. Paragraph 2 of this Agreement to the
contrary notwithstanding, upon a termination of Participant’s employment with
the Company and its Subsidiaries and Affiliates before the expiration of
Participant’s rights under this Option and for any reason not described in
paragraph 3, 4 or 5, then (i) if this Option Vested before Participant’s
termination of employment it shall remain exercisable, in whole or in part,
until the earlier of the ninetieth day after termination or the Expiration Date
and (ii) if this Option did not become Vested before Participant’s termination
of employment it shall be cancelled as of the date of Participant’s termination
of employment. The Committee, in its discretion, may require Participant to
enter into a non-compete, non-solicitation and confidentiality agreement in a
form

 

2



--------------------------------------------------------------------------------

acceptable to the Committee as a condition to Participant’s right to exercise
this Option pursuant to this paragraph

7. Fractional Shares. Fractional shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional share such
fraction shall be disregarded.

8. Change in Capital Structure. In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, but without regard to the payment of any cash
dividends by the Company in the ordinary course), stock split, reverse stock
split, spin-off or similar transaction or other change in corporate structure
affecting the Shares or the value thereof, the terms of this Option shall be
adjusted as the Committee determines is equitably required.

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.

10. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

11. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and agrees to be bound by
all the terms and provisions thereof.

12. No Right to Continued Service. This Option does not confer upon the
Participant any right with respect to continuance of service to the Company or
an Affiliate or membership on the Board of Directors.

13. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.

[Signatures Appear on the Following Page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto as of
the date first set forth above.

 

FBR CAPITAL MARKETS CORPORATION By:     

Name:

Title:

 

 

   Participant

 

Printed Name:

    



--------------------------------------------------------------------------------

Schedule A

Performance Goals

 

 

[To be determined]